Citation Nr: 1030294	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-44 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a chronic kidney 
disorder as secondary to service-connected diabetes mellitus.

2.	Entitlement to service connection for chronic hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was last brought before the Board in April 2009, at 
which time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1.	The competent evidence of record does not indicate the Veteran 
is currently diagnosed with a chronic kidney disorder.

2.	Chronic hypertension was not caused or chronically worsened by 
the Veteran's service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.	A chronic kidney disorder is not proximately due to or 
aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1113, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2009).

2.	Chronic hypertension is not proximately due to or aggravated 
by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1113, 
5107(b) (West 2002); 38 C.F.R. § 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received proper notification 
through February 2004 and December 2007 VCAA letters.  These 
notice letters advised the Veteran what information and evidence 
was needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, any 
additional evidence and argument concerning the claimed condition 
and enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told that 
it was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
December 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained.  Therefore, VA's duty to further assist the 
Veteran in locating additional records has been satisfied.  He 
was afforded VA examinations in February 2003 and August 2008.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
These VA examinations are sufficient for the purposes of 
determining service connection, as they involved a review of the 
claims file in addition to a physical examination of the Veteran, 
and provide an etiological opinion with supporting rationale.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the Board again notes the instant claims were remanded 
in November 2007 and April 2009 for additional development.  In 
this regard, the Board determined that a VA examination was 
required, which was provided in August 2008.  Further, the Board 
determined that the AOJ should attempt to obtain clarification 
from the Veteran's private physician regarding an etiological 
opinion he rendered in January 2004.  The AOJ requested that the 
Veteran provide the necessary information and medical release in 
order to contact his private physician.  See April 2009 notice 
letter.  A supplemental letter was received from the Veteran's 
private physician in May 2010.  Therefore, the Board finds there 
has been substantial compliance with its prior remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which favors the Veteran.

Initially, the Board observes the Veteran has indicated he is 
claiming entitlement to service connection only on a secondary 
basis.  See, e.g., September 2002 claim for benefits.  Further, 
the Board notes that direct service connection is not raised by 
the record.  As such, the Board will not address the issue of 
direct service connection.

With respect to secondary service connection, the Veteran 
contends that suffers from a chronic kidney disorder and chronic 
hypertension that was proximately caused by his service-connected 
type II diabetes mellitus.  Alternatively, he argues that these 
conditions have been aggravated by his service-connected type II 
diabetes mellitus.  

In support of his claim, the Veteran has submitted a January 2004 
statement from Dr. Hudock, a private physician.  In his 
statement, Dr. Hudock notes he is treating the Veteran for 
diabetes type II and it is his belief that there is a 50 percent 
or better chance that both hypertension and early stages of 
kidney disease are secondary to his diabetes mellitus.

As noted above, the Veteran was provided VA examinations in 
February 2003 and August 2008 to determine whether the Veteran 
suffers from a chronic kidney disorder and whether any such 
disorder and his currently diagnosed hypertension is 
etiologically related to his diabetes mellitus.  After reviewing 
the Veteran's medical history and examining the Veteran, the 
February 2003 VA examiner opined that the Veteran's hypertension 
was not caused by his diabetes mellitus.  Furthermore, the August 
2008 VA examiner found that, after reviewing the claims file and 
examining the Veteran, there is no evidence of nephropathy at 
this time.  Finally, the August 2008 VA examiner opined that the 
Veteran's hypertension is unrelated to his diabetes, noting that 
the hypertension was diagnosed several years prior to the 
diagnosis of diabetes combined with the fact that there is no 
evidence of diabetic nephropathy. 

Finally, the Veteran submitted a second statement from Dr. Hudock 
in May 2010.  In this statement, Dr. Hudock noted that the 
Veteran was first treated in his office in 2002, at which time he 
was diagnosed with moderate to severe hypertension, with no 
secondary causes diagnosed.  Further, Dr. Hudock noted that he is 
unaware of any common mechanism whereby diabetes causes 
hypertension, and he has no data to conclude that the Veteran 
suffers from hypertension other than essential hypertension 
compounded by obesity.  Finally, Dr. Hudock noted that no 
significant kidney disease was present in 2002, or subsequently.

In deciding whether the Veteran suffers from a chronic kidney 
disorder and if any such disorder and his hypertension is 
etiologically related to his service-connected type II diabetes 
mellitus, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to withhold 
the same and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it cannot 
make its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion over 
another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the data 
and the medical conclusion reached.  The credibility and weight 
to be attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, there are legitimate reasons for accepting the August 2008 
VA unfavorable medical opinion over the favorable statement by 
Dr. Hudock.  With regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is not 
entitled to absolute deference.  Further, a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998). Also, a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).

While the January 2004 statement by Dr. Hudock indicates the 
Veteran suffers from early stage kidney disease and this 
condition, along with hypertension, are secondary to his service-
connected diabetes mellitus, Dr. Hudock does not offer any 
rationale for this opinion.  In this regard, Dr. Hudock does not 
reference any evidence of record in stating the Veteran suffers 
from early stage kidney disease, nor does he acknowledge the 
Veteran suffered from hypertension several years prior to the 
first diagnosis of diabetes mellitus.  As such, Dr. Hudock's 
January 2004 statement is not probative enough to warrant 
entitlement to service connection.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  Furthermore, the Board again observes that Dr. 
Hudock's May 2010 statement indicates the Veteran does not suffer 
from a kidney disease nor is his hypertension caused by his 
service-connected diabetes.  

In comparison, the August 2008 VA opinion offer a rationale for 
the opinions.  With respect to a kidney disorder, the VA examiner 
notes a review of the record and physical examination of the 
Veteran reveals no nephropathy.  Further, the VA examiner noted 
the Veteran suffered from hypertension for several years prior to 
the diagnosis of diabetes.  Thus, the Board finds that the August 
2008 VA medical opinion is accordingly more probative than the 
January 2004 statement by Veteran's private physician.

The Board acknowledges that the Veteran himself has claimed that 
he suffers from a kidney disorder and his currently diagnosed 
hypertension is the result of or has been aggravated by his 
service-connected type II diabetes mellitus.  However, as a 
layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is 
competent to report (1) symptoms observable to a layperson, e.g., 
pain; (2) a diagnosis that is later confirmed by clinical 
findings; or (3) a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In sum, the Board finds that a preponderance of the evidence 
weighs against a finding that the Veteran currently suffers a 
chronic kidney disorder.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability).

Furthermore, the Board also finds a preponderance of the 
competent, probative evidence of record weighs against the 
Veteran's assertion that his service-connected type II diabetes 
mellitus is the proximate cause of or has aggravated his 
currently diagnosed hypertension.  A VA physicians has opined 
that the Veteran's hypertension predated his diabetes mellitus 
and therefore is not caused or aggravated by diabetes mellitus.  
Further, the Board found the private medical opinion submitted by 
the Veteran is not probative evidence upon which service 
connection may be granted.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claims for service connection 
for a chronic kidney disorder and chronic hypertension, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 
(West 2002).


ORDER

Service connection for a chronic kidney disorder is denied.

Service connection for chronic hypertension is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


